Citation Nr: 0819888	
Decision Date: 06/18/08    Archive Date: 06/25/08	

DOCKET NO.  04-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the right upper extremity. 

2.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the left upper extremity. 

3.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the right lower extremity. 

4.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the left lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and July 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for the residuals of 
cold injury (frostbite) of the right and left lower 
extremities is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic residuals of cold injury (frostbite) of the right 
upper extremity are not shown to have been present in 
service, or at any time thereafter.

2.  Chronic residuals of cold injury (frostbite) of the left 
upper extremity are not shown to have been present in 
service, or at any time thereafter.




CONCLUSIONS OF LAW

1.  Chronic residuals of cold injury (frostbite) of the right 
upper extremity were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Chronic residuals of cold injury (frostbite) of the left 
upper extremity were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes his multiple 
contentions, as well as limited service treatment records, VA 
and private treatment records and examination reports, and 
various statements by the veteran's spouse and brother.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for the 
residuals of cold injury (frostbite) to his right and left 
upper extremities.  In pertinent part, it is contended that, 
during the veteran's service in the Republic of Korea, he was 
exposed to extreme cold, residuals of which he still suffers.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, a majority of the veteran's service 
treatment records are unavailable, in that such records were, 
apparently, destroyed in a fire at the National Personnel 
Records Center in 1973.  The limited service clinical records 
which are available, dated in July and August 1952, are 
entirely negative for any evidence of cold injury residuals 
to the veteran's right or left upper extremity.  Moreover, at 
the time of a service separation examination in December 
1952, the veteran denied swelling and/or pain in any of his 
joints.  A physical examination of the veteran's upper 
extremities conducted at that time was within normal limits, 
and no pertinent diagnosis was noted.

A private medical examination dated in August 1988, as well 
as VA medical examinations in July 1997 and June 2000, were 
similarly negative for any evidence of residuals of cold 
injury to the veteran's upper extremities.  While at the time 
of a VA cold injury protocol examination in November 2002, 
the veteran gave a history of having served as a medic in 
Korea, he further indicated that, during that period of 
service, he was "never seen by anyone, nor treated for 
frostbite."  While every attempt was made to get a good 
description of the veteran's hands, and how he realized he 
had suffered frostbite, the best the examiner could elicit 
was that the veteran's hands "felt cold and numb," and 
"looked red," making it difficult for the veteran to "hold 
onto anything."  Noted at the time of examination was that 
the veteran's history was "very poor" regarding what type of 
cold symptoms he might have suffered.  Further noted was that 
the veteran did not really describe any hand pain on cold 
exposure.  While the veteran's claims folder was, according 
to the examiner, reviewed, that review failed to find any 
evidence of generalized neuropathy on neurologic examination.

On physical examination, the appearance and color of the 
veteran's hands was normal, with no evidence of any edema, 
and no arthritic deformities.  While on the morning of 
examination, it was somewhat cold, the veteran's hands were 
only slightly, but appropriately, cool to the touch, with no 
evidence of any skin breakdown, and normal nails.  Both 
radial and ulnar pulses were full, and while the veteran 
initially reported that he did not feel monofilament 
stimulation, he did, in fact, perceive it.

In the opinion of the examiner, the veteran had clearly been 
in a combat situation, at which time he was exposed to very 
cold weather.  However, his overall history was not a strong 
one for frostbite injury.  While the veteran might currently 
have neuropathy, according to the examiner, that neuropathy 
was most likely diabetic, inasmuch as the veteran did not 
demonstrate any generalized neuropathy at the time of a prior 
neurologic examination by the VA.

In an addendum to the aforementioned VA cold injury protocol 
examination, it was noted that the veteran's vascular status 
would not permit the obtaining of valid cold immersion 
studies.  Under the circumstances, the examiner was of the 
opinion that the evidence was insufficient to conclude that 
the veteran had frostbite injury or any of its residuals.

In a further addendum to the aforementioned VA cold injury 
protocol examination dated in October 2003, it was noted that 
a review of the veteran's record conducted in June 2003 
showed that the veteran's vascular status would not permit 
the obtaining of valid cold immersion studies.  More 
specifically, given the veteran's mildly low ABI numbers and 
mild peripheral vascular disease, cold immersion studies 
would have been abnormal under any circumstances.  According 
to the examiner, given the problem of an inability to perform 
useful vascular studies, residuals of frostbite injury could 
not be diagnosed.

The Board has taken into consideration the veteran's 
contentions regarding the origin of his claimed residuals of 
cold injury, and the admittedly trying circumstances of his 
service in the Republic of Korea.  However, absent 
clinically-identifiable evidence of residuals of cold injury 
to either upper extremity, the veteran's claims for service 
connection for those disabilities must be denied.

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine in cases such as this, where the majority of 
the veteran's service treatment records are presumed 
destroyed or are otherwise unavailable through no fault of 
the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the case at hand, however, there simply exists no 
evidence that the veteran suffers from chronic residuals of 
cold injury to either his right or left upper extremity.  
Accordingly, as noted above, service connection must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to his claim.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in July 
2002, July 2004, and March 2006.  In those letters, VA 
informed the veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a clear understanding 
and/or actual knowledge of the elements required to prevail 
on his claims for service connection.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  Additionally, since service 
connection for residuals of cold injuries of the upper 
extremities is being denied any questions regarding 
disability ratings or effective dates are rendered moot.

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's available 
service treatment records, as well as both VA and private 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the residuals of cold injury 
(frostbite) to the right upper extremity is denied.

Service connection for the residuals of cold injury 
(frostbite) to the left upper extremity is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for the residuals of cold injury (i.e., 
frostbite) to both his right and left lower extremities.  In 
that regard, a VA dermatologic examination conducted in July 
1997 revealed the presence of onychomycosis of the nails of 
both of the veteran's feet, characterized by dullness, 
thickening, and "lusterlessness."  While no definite skin 
lesions were in evidence, there were present a few rare areas 
of skin exfoliation on both of the veteran's feet, in 
conjunction with a "bad odor" which was described as 
"severe."  Also noted was the presence of mild generalized 
erythema over both of the veteran's feet.

The Board notes that, following the aforementioned VA cold 
injury protocol examination in November 2002, the examiner 
indicated that the only current finding of a condition which 
might be seen with frostbite was the presence of 
onychomycosis.  Moreover, in an addendum to the 
aforementioned examination dated in October 2003, that same 
examiner conceded that, while the veteran's physical findings 
might not be adequate to conclude that he did, in fact, 
suffer residuals of cold injury, onychomycosis was a 
"significant abnormality" which was observed.

Based on the aforementioned, and, in particular, various 
statements of the VA cold injury protocol examiner, it is 
unclear to the Board whether the veteran's onychomycosis of 
both feet might, in fact, be a residual of inservice cold 
injury.  Under the circumstances, the Board is of the opinion 
that further development of the evidence would be appropriate 
prior to a final adjudication of the veteran's claims for 
service connection for the residuals of cold injury to his 
right and left lower extremities.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA cold injury protocol 
examination, to be conducted, if at all 
possible, by the same VA examiner who 
conducted the November 2002 examination, 
in order to more accurately determine the 
exact nature and etiology of the 
veteran's claimed residuals of cold 
injury (frostbite) to his right and left 
lower extremities.  The RO/AMC is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the cold injury 
protocol examination, the examiner should 
specifically comment as to whether any 
clinically-identifiable abnormalities of 
the veteran's lower extremities, to 
include onychomycosis, or any other skin 
condition of the feet, are as likely as 
not the result of exposure to extreme 
cold during the veteran's period of 
service in the Republic of Korea.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO/AMC should review 
the veteran's claims for service 
connection for the residuals of cold 
injury (frostbite) to the right and left 
lower extremities.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the most 
recent SSOC in April 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


